Quillian, Judge.
Where, on appeal from an award of a single director to the State Board of Workmen’s Compensation, granting compensation to the legal widow of A. M. Green, involving the death of an assistant supervisor on the first shift of the Dan River Mills, Incorporated, who died, according to- his death certificate, and other evidence introduced on the hearing, of a myocardial infarction, which brought on a “heart attack”, or an aggravation of a pre-existing “heart condition” when he ascended and descended a long flight of steps in the course of his employment, causing exertion, which arose out of and in the course of his employment, and which resulted in his death—all other statutory requisites for payment of compensation to- a legal widow having been stipulated by counsel for the parties—the Superior Court of Floyd County did not err, under the circumstances stated, in denying the appeal of the employer and the insurance carrier, based on their contention that the employee’s death did not arise out of and in the course of his employment. Rivers v. Travelers Ins. Co., 93 Ga. App. 779 (92 S. E. 2d 818); Hall v. St. Paul-Mercury Indem. Co., 96 Ga. App. 567, 568 (101 S. E. 2d 94); Pepperell Mfg. Co. v. Mathis, 92 Ga. App. 85 (88 S. E. 2d 201); Roberts v. Lockheed Aircraft Corp., 93 Ga. App. 440 (92 S. E. 2d 51).

Judgment affirmed.


Felton, C. J., and Nichols, J., concur.

Matthews, Maddox, Walton & Smith, John W. Maddox, for plaintiffs in error.
Fullbright & Duffey, Harl C. Duffey, Jr., contra.